Title: To Thomas Jefferson from William C. C. Claiborne, 15 July 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            At Mr. Barrangers 62 Miles from New Orleans 15th. July 1806.
                        
                        I am now in the County of Acadia and my Indisposition having assumed a more serious aspect, I shall avail
                            myself of the hospitality of Mr. Barranger, and continue with him, until my fever (which is still slight) shall have left
                            me.
                        Mr. Barrangers farm is in a high state of cultivation, & his Improvements greatly surpass those of any
                            other Citizen; his house is commodious; built of brick, and in conformity, (I am told) to the Italian mode; the Gardens
                            are extensive, and handsomely arranged; Mr. Barranger has heretofore Cultivated Cotton; but his Crops having for the last
                            few years been considerably diminished by the ravages of the [Chavells], he proposes for the future to raise the Cane, and is now busily engaged in erecting the necessary
                            sugar works. When I descended the River, in December 1803, I was delighted with the Farm & Improvements of Mr.
                            Barranger, and made enquiry; as to the sum, for which they could be obtained.—I was told, that they were for sale; &
                            twenty five thousand Dollars were the consideration;—It so happened however that for want of funds, it was not in my power
                            to become the purchaser; and Mr. Barranger refused the other day an offer of fifty thousand Dollars.—What wonderful
                            changes the American Government has already effected in this Country.—It has given security to property, & augmented its
                            value; It has given to the people an extensive commerce, & envited them to industrious pursuits; It has guaranteed their
                            religious and civil Liberties; It has in truth, made the Territory free and prosperous; but altho’
                            these changes are seen, they are unfortunately not acknowledged with gratitude; but I attach no blame to the Louisianians;
                            a few men whose native Language is English, have by their Intrigues, fomented all the discontents, which have and do yet
                            exist in this Territory.—A certain speculator in the Florida Lands, who is as unprincipled, ambitious, avaricious and
                            artful a Character, as ever infested a Community, had recourse to every means to keep the people dissatisfied; he no doubt
                            supposed, that discontents in this quarter might embarrass our negotiation with Spain, & that the more difficulties,
                            which were thrown in the way of a compromise, the greater the probability of his Florida purchase being ultimately
                            confirmed. This speculator was joined by some disappointed & aspiring Americans, who have most egregiously imposed upon
                            the unsuspicious, credulous, and good Lousianians;—These intriguers for the most part, still preserve their popularity;
                            but it must soon pass away; a more virtuous people do not exist, than the great Body of the Louisianians, and it is
                            impossible, that some men whom they now esteem as Patriots, can long retain their Confidence.
                        You will be pleased to pardon this digression; I cannot for a moment think of the discontents which have
                            existed in this Country, and of the promoters of them, without discovering a Degree of feeling which a sincere Lover of
                            his Country cannot suppress.
                        From Mr. Barranger’s to the City, on each Side of the River, is a continued succession of farms, and many of
                            them are in a high state of Cultivation; Each and every Inhabitant reaps and enjoys without molestation the fruits of his
                            labour; they are all endustrious, and are all augmenting their wealth; the people here have indeed great cause to be
                            content with their political destiny; but they certainly experience some Inconveniences; such as
                            are Inseparable from the introduction of the American Laws & Government in a Country, where Men formerly ruled, &
                            where from long habit, the Inhabitants were pleased with the calm of Despotism.
                        Wherever I go, I find the Judicial System of the Territory objected to; during the last week a County Court
                            was holden in this vicinity; It was attended (for the first time) by two Lawyers, and their presence excited among the
                            people much uneasiness;—they are considered as the harbingers of many vexatious Law-suits & seem really to be much
                            feared by the old Inhabitants. During the session of the late County Court, a young Creole, a Son in Law of the Judge, was
                            indicted for an assault & battery; he was found guilty by the petit Jury, and was sentenced by the Judge to one month’s
                            imprisonment, and a fine of five hundred Dollars.
                        This Occurrence has served to raise our Government in the estimation of the Citizens; it has shown them that
                            Justice is distributed with an impartial hand; It was indeed a novel spectacle to a people, who were lately Spanish
                            subjects, to hear a Judge pronouncing a sentence against the husband of his Daughter.—The County Judge (a Mr. Cantrell)
                            supports a most excellent Character; he is a native of the Province, and has for forty years been a favorite of the
                            people; he is a just, and human man; in his Character as Judge of the County, he gives universal satisfaction; but is very
                            uneasy, le’st his proceedings may be marked with some illegality, and the Lawyers may bring him into difficulties; this fear extends generally to all the Civil officers, and occasions frequent resignations.
                        On yesterday there commenced in this neighbourhood an election for a member of the house of Representatives;
                            There are several Candidats, & of the number is a Mr. Donaldson a highly respectable Citizen;—My hospitable Landlord, is
                            a friend of Mr. Donaldson, & is using all his influence in his favour;—His house is visited by many Citizens on their
                            way to the election. Mr. Barranger, commences his Eulogium on Mr. Donaldson, with observing, that he is “a perfect honest
                            man”;—this seems to be with the people, a necessary requisite; I pray God it may always continue so.—The Representative
                            system is merely, the safest Bulwark for the rights of the People; but unfortunately the sacred right of suffrage is
                            sometimes abused—but an enlightened and vertuous people cannot long be imposed upon; the Louisianians are sufficiently
                            vertuous to govern themselves, & I trust that the time is not distant, when I can with sincerity add, “& sufficiently
                            Inlightened”.— 
                  With great respect—I have the honor to be Dear Sir, Your faithful friend
                        
                            William C. C. Claiborne
                            
                        
                        
                            P.S. I have alluded only to one of the Speculators in Florida Lands, has having been hostile to the
                                Interest of the United States—there are some Citizens concerned in this speculation, who have hitherto, & I trust
                                will allways remain faithful to the honor & Interest of their Country.
                        
                        
                        
                            W.C.C.C.
                        
                    